DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a pick-and-place dispensing head.  Independent Claim 1 identifies the following uniquely distinct combination of features:
Claim 1: “movement of the spindle resulting from an upward force from touchdown of the pick-and-place spindle during pickup and/or placement” and “movement of the pick- and-place spindle is resisted by the spindle spring mechanism during touchdown of the pick-and-place spindle during pickup and/or placement.”

The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
changing the hatch line angle for element 516a in Figure 10 so that the angle is different than the hatch line angle of adjacent elements 220 and 286.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

This examiner’s amendment was agreed upon in a phone interview with Victor Baranowski on 02/23/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652